Name: Commission Regulation (EEC) No 1888/80 of 16 July 1980 fixing for the 1980/81 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7 . 80 Official Journal of the European Communities No L 184/35 COMMISSION REGULATION (EEC) No 1888/80 of 16 July 1980 fixing for the 1980/81 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal whereas the calculations made in accordance with those rules give the prices shown below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article / For the 1980/ 81 marketing year, the threshold prices for the products listed in Article 1 (a), (b) and (c) of Regulation ( EEC) No 2727/75 shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1870/80 (2 ), and in particular Article 5 (5) and (6) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 2727/75 provides that the threshold price for the principal cereals must be fixed in such a way that the selling price for imported products on the Duisburg market is the same as the target price ; whereas this is achieved by deducting from the target price the most advantageous transport costs between Rotterdam and Duisburg transhipment charges at Rotterdam and a trading margin ; whereas the target prices have been fixed for the 1980/81 marketing year by Regulation (EEC) No 1872/80 (3 ); Whereas the threshold prices for other cereals for which no target price is fixed must, in accordance with Article 5 (2) of Regulation (EEC) No 2727/75, be so determined that the target price for the principal cereals in competition with these products may be reached on the Duisburg market ; Whereas, pursuant to Article 5 (5) of the abovemen ­ tioned Regulation , the threshold prices for wheat flour, meslin flour and rye flour, and for wheat groats and meal , must be fixed according to the rules and for the standard qualities laid down in Articles 6, 7 , 8 and 9 of Council Regulation (EEC) No 2734/75 (4 ) ; common wheat and meslin ECI '/ton tu 209-20 rye 192-50 barley 189-50 maize 189-50 durum wheat 289-90 oats 182-30 buckwheat 186-55 sorghum 186-55 millet 186-55 canary seed 186-55 wheat and meslin flour 319-60 rye flour 298-50 common wheat groats and meal durum wheat groats and meal 345-20 456-40 Article 2 This Regulation shall enter into force on 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2 ) See page 1 of this Official Journal . (3 ) See page 6 of this Official Journal . b) OJ No L 281 , 1 . 11 . 1975, p. 34 .